Name: Commission Regulation (EC) No 621/2002 of 11 April 2002 applying a reduction coefficient to refund certificates for goods not covered by Annex I to the Treaty, as provided for by Article 8(8) of Regulation (EC) No 1520/2000
 Type: Regulation
 Subject Matter: agricultural activity;  international trade;  trade policy;  foodstuff
 Date Published: nan

 Avis juridique important|32002R0621Commission Regulation (EC) No 621/2002 of 11 April 2002 applying a reduction coefficient to refund certificates for goods not covered by Annex I to the Treaty, as provided for by Article 8(8) of Regulation (EC) No 1520/2000 Official Journal L 095 , 12/04/2002 P. 0009 - 0009Commission Regulation (EC) No 621/2002of 11 April 2002applying a reduction coefficient to refund certificates for goods not covered by Annex I to the Treaty, as provided for by Article 8(8) of Regulation (EC) No 1520/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2),Having regard to Commission Regulation (EC) No 1520/2000 of 13 July 2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty and the criteria for fixing the amount of such refunds(3), as last amended by Regulation (EC) No 595/2002(4), and in particular Article 8(8),Whereas:(1) The total amount of weekly applications for refund certificates, notified by Member States to 9 April 2002, when taken together with the applications notified in accordance with Article 8(2), fourth indent, exceeds the maximum referred to in Article 8(4) of Regulation (EC) No 1520/2000.(2) A reduction coefficient, as provided for in Article 8(8), should therefore be applied to applications for refund certificates submitted in the course of the week of 1 April 2002 to 5 April 2002,HAS ADOPTED THIS REGULATION:Article 1The amounts of applications for refund certificates issued from 15 April 2002 onwards are subject to a reduction coefficient of 0,15.Article 2This Regulation shall enter into force on 12 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 April 2002.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 177, 15.7.2000, p. 1.(4) OJ L 91, 6.4.2002, p. 5.